Case 4:20-cv-10780-SDD-APP ECF No. 18, PageID.732 Filed 08/26/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JEFFERY A. McKINSTRY                              Case No. 20-10780

       Plaintiff,                                  Stephanie Dawkins Davis
 v.                                                United States District Judge

 COMMISSIONER OF SOCIAL
 SECURITY,

     Defendant.
____________________________/

          OPINION AND ORDER ACCEPTING AND ADOPTING
             THE MAGISTRATE JUDGE’S AUGUST 4, 2021
           REPORT AND RECOMMENDATION (ECF No. 17)

      Currently before the Court is Magistrate Judge Anthony P. Patti’s August 4,

2021 Report and Recommendation. (ECF No. 17). Magistrate Judge Patti

recommends granting defendant’s motion for summary judgment, denying

plaintiff’s motion for summary judgment, and affirming the decision of the

Commissioner. The court is fully advised in the premises and has reviewed the

record and the pleadings. Neither party has filed objections. “[T]he failure to

object to the magistrate judge’s report[] releases the Court from its duty to

independently review the matter.” Hall v. Rawal, 2012 WL 3639070 (E.D. Mich.

Aug. 24, 2012) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The court

nevertheless agrees with the Magistrate Judge’s recommended disposition.
Case 4:20-cv-10780-SDD-APP ECF No. 18, PageID.733 Filed 08/26/21 Page 2 of 2




Therefore, the Court ACCEPTS and ADOPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 17), GRANTS defendant’s motion for summary

judgment, DENIES plaintiff’s motion for summary judgment and AFFIRMS the

decision of the Commissioner.

      IT IS SO ORDERED.

Date: August 26, 2021                 s/Stephanie Dawkins Davis
                                      Stephanie Dawkins Davis
                                      United States District Judge




                                     2
